Mr. Justice Baker delivered the opinion of the court. 2. Contracts, § 351*—when action may he maintained on invalid writing. An action on an invalid written contract may be maintained if there is in the statement of claim an allegation of a verbal contract sufficient to support the action. 3. Appearance, § 12*—when confers jurisdiction. In an action where defendant has entered an appearance, held error to allow a motion to dismiss on the ground of want of jurisdiction, for the reason that in such case the court has jurisdiction to try all issues.